Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claim 1.
Claim 1 recites a method of operating an oven appliance, the oven appliance comprising a cooking chamber, a gas heat source, and an electric heat source, the method comprising: obtaining a temperature set point via a user input; determining, using one or more computer processing units and based on the temperature set point, an electric heating temperature range and a gas undershoot temperature limit, the gas undershoot limit being below the electric heating temperature range, wherein the temperature set point is within the electric heating temperature range; activating the gas heat source and the electric heat source to reach the temperature set point; deactivating the gas heat source and cycling the electric heat source between an active state and an inactive state upon reaching the temperature set point.
Claim 11 recites an oven appliance, comprising: a cabinet defining a cooking chamber; an electric heat source provided within the cooking chamber; a gas heat source provided within the cooking chamber; a temperature sensor provided within the cooking chamber and configured to sense a temperature of the cooking chamber; and wherein the controller is configured to execute an operation comprising: obtaining a temperature set point; determining, based on the temperature set point, an electric heating temperature range and a gas undershoot temperature limit, the gas undershoot limit being below the electric heating temperature range; performing a first heating operation comprising operating each of the electric heat source and the gas heat source; deactivating the gas heat source and cycling the electric heat source between an activated state and a deactivated state when a chamber temperature has reached the temperature set point which the cited prior art of Bowles (US 2006/0090741), Burtea (US 2008/0264406) or Baker (US 2003/0015518) fails to disclose or render obvious.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
6/16/2022